549 F. Supp. 893 (1982)
Richard F. GOODWIN, Petitioner,
v.
Dr. James G. RICKETTS, Executive Director, Colorado Department of Corrections; James Brittain, Superintendent, Territorial Correctional Facility, Respondents,
and
The Attorney General of the State of Colorado, Additional Respondent.
Civ. A. No. 82-Z-1388.
United States District Court, D. Colorado.
October 28, 1982.
*894 Richard F. Goodwin, pro se.
Nathan B. Coats, Asst. Atty. Gen., Denver, Colo., for respondents.

ORDER RULING ON MOTIONS
WEINSHIENK, District Judge.
Richard F. Goodwin has filed a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 by a Person in State Custody. The form used by petitioner is that approved for the District of Colorado pursuant to Rule 2(c) of the Rules Governing Section 2254 Cases in the United States District Courts (§ 2254 Rules), and Rule 17(f)(1) of the Local Rules of Practice (Local Rules). In addition to the approved form, he attached 29 pages of supporting facts.
This case is now before the Court on the following Motions: (1) respondents' Motion for Return of Insufficient Petition and Withdrawal of Order to Show Cause; (2) respondents' Motion for Extension of Time to File Answer to Order to Show Cause; (3) petitioner's Motion to Strike Respondent's Request "For Return of Petition" and: Motion to Strike Respondent's Request "For Withdrawal of Order to Show Cause" and: Motion Requesting Respondents be Required to Answer Show Cause in a Timely Manner as Prescribed by the Court or in the alternative: Request to Set This Entire Unrelated Matter for a Speedy Hearing for a Determination of Issues to be Heard and Suitability of the Basic Petition; and (4) petitioner's Motion Seeking Order for Petitioner's Immediate Release to Bond Pursuant to the Court's Inherent Powers Under the Writ of Habeas Corpus.
Rule 2(c) of the § 2254 Rules requires that petitions submitted "be in a form prescribed by the local rule." The approved form used in this district, pursuant to Local Rule 17(f)(1), sets forth these requirements in paragraph 14:
State concisely every ground on which you claim that you are being unlawfully held. Summarize briefly the facts supporting each ground. If necessary, you may attach up to two extra pages stating additional grounds or supporting facts. You should raise in this petition all available grounds for relief which relate to the conviction under attack.
(Emphasis in original.)
Petitioner has submitted 29 extra pages, which contain exhaustive statements of facts supporting the nine grounds which he puts forward in his petition. This is far in excess of the number of pages allowed by the approved form. Therefore, pursuant to Rule 2(e) of the § 2254 Rules, the petition shall be returned to the petitioner because of his failure to substantially comply with § 2254 Rule 2(c). The petitioner shall have 30 days in which to refile his petition in proper form, reducing the number of extra pages attached to two. The purpose of the petition is to give respondent notice of petitioner's grounds for relief. It is not to set forth in excruciating detail all facts which petitioner believes support his position. Petitioner will have full opportunity to present his position in briefs or at a scheduled hearing before the Magistrate. It is, therefore,
ORDERED that respondents' Motion for Return of Insufficient Petition and Withdrawal of Order to Show Cause is granted and the Order to Show Cause is withdrawn. It is
FURTHER ORDERED that the Clerk shall return the original Petition to the petitioner and shall retain a copy of said *895 Petition as required by Rule 2(e) of the § 2254 Rules. Petitioner shall have 30 days to refile his Petition in accordance with the above order. It is
FURTHER ORDERED that respondents' Motion for Extension of Time to File Answer to Order to Show Cause is moot. It is
FURTHER ORDERED that petitioner's Motion to Strike Respondent's Request "For Return of Petition" is denied. It is
FURTHER ORDERED that petitioner's Motion Seeking Order for Petitioner's Immediate Release to Bond Pursuant to the Court's Inherent Powers Under the Writ of Habeas Corpus is denied. It is
FURTHER ORDERED that copies of § 2254, Rules 2(c) and 2(e), and Local Rule 17(f)(1) shall be attached to petitioner's copy of this Order.